Citation Nr: 1615665	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  03-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to August 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to December 1966; from December 1990 to April 1991; and from October 1992 to September 1993.  He also served in the Texas Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2007 the Veteran testified by videoconference from the Oakland RO before a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of that hearing is of record.  That VLJ remanded the case in August 2007 and February 2009.  Thereafter, he retired and in February 2012, the Board remanded the appeals for scheduling of a new Board hearing as the Veteran had requested.

In January 2015, the Veteran testified by videoconference from the Sacramento RO before the undersigned VLJ sitting in Washington, D.C.  A transcript of that hearing is of record.

In a March 2015 decision/remand, the Board denied the Veteran's claim for an initial compensable rating for his bilateral hearing loss, denied a claim for a disability rating higher than 20 percent prior to May 30, 2009 for lumbosacral strain, granted a 40 percent disability rating effective May 30, 2009, and remanded the issue of entitlement to a TDIU for further development.  The Veteran appealed the portion of the March 2015 Board decision pertaining to his bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2016 Joint Motion for Remand (JMR), the Court vacated the March 2015 Board decision and remanded the matter for compliance with the terms of the JMR.  The portion of the March 2015 Board decision pertaining to lumbosacral strain was not disturbed.  

Since the Board's decision, the Veteran has been awarded service connection for additional disabilities and assigned a 100 percent schedular disability rating with increased special monthly compensation paid at the housebound rate, effective from August 2010, essentially rendering the TDIU issue moot for the period after August 2010.  Entitlement to TDIU benefits prior to that date must still be considered.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that after the Board's decision in March 2015, the Veteran underwent more current audiology examinations that took place in November 2015, and March 2016.  Serendipitously, this would satisfy the instructions contained in the February 2016 JMR.  However, the RO does not appear to have considered these examination reports in the context of the Veteran's appeal, and there has not been any supplemental statement of the case issued addressing them.  This needs to be accomplished.  Likewise, any additional relevant records of treatment should be sought.  

With regard to TDIU prior to August 2010, the RO does not appear to have considered this issue as requested by the Board in March 2015.  This should be accomplished.   Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant records of treatment (including VA treatment) he wishes to be considered in connection with this appeal.  These records should be sought and associated with the claims file.  

2. After accomplishing any needed notice and assistance obligations concerning TDIU entitlement, as well as any other additional development considered necessary, the RO should review the evidence of record, including that which has been obtained since the last supplemental statement of the case was issued (in March 2011), and re-adjudicate the claim for an increased rating for hearing loss, and consider the claim for entitlement to TDIU benefits prior to August 2010.  If the claims remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




